Holmes, J.
The exemption in the Pub. Sts. c. 100, § 1, of “ sales of cider ... by the makers thereof,” extends to sales by the makers through their servants or persons hired by them for the purpose, and protects the servants as well as the master.
The defendant’s employer was none the less the maker of the cider sold by the defendant that he did not himself raise all the apples from which it was made, but bought a part from neighboring farmers. And he did not put himself outside the exemption by taking his apples to a neighboring cider-mill, and having the cider made from them there. The protection given to owners of apples by the act does not depend on how they get their apples ground.

Verdict set aside.